Citation Nr: 9934142	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  95-25 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to January 1969, from July 1971 to November 1972, and from 
January 1974 to January 1976.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The case was remanded by the Board in October 1997 
for further development.  In June 1998, the Board issued a 
decision denying the claim for service connection for PTSD.  
The veteran appealed this decision, and in February 1999 the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals before March 1, 
1999, hereinafter Court) granted VA's motion to remand the 
case and vacated the Board's June 1998 decision.

The Board notes that the veteran, in an April 1995 statement, 
raised the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
psychiatric disability other than PTSD.  This matter is 
therefore referred to the RO for appropriate action.  


REMAND

The motion for remand essentially concluded that the RO had 
not undertaken any development to verify the veteran's 
claimed stressors.  The record reflects that the veteran has 
primarily contended that his PTSD resulted from his 
participation as a parachute rigger in destructive bombing 
missions.  He also reported that his duty station had been 
infiltrated on occasion and that he witnessed crew members 
toss exploding grenades into aircraft.  The veteran 
additionally maintained that his stressful experiences 
included witnessing aircraft return from missions with 
missing parts.  The veteran also reported that a friend, an 
air controller, once went missing in action.  The veteran 
also claimed that he was aware of public executions occurring 
outside of his base.  On remand, the RO should undertake 
appropriate development to verify the veteran's stressors.

The Board notes that the record contains no medical evidence 
documenting any psychiatric complaints until 1993.  In August 
1993, however, the veteran was diagnosed with PTSD after 
reporting experiencing symptoms such as nightmares.  
Subsequent entries document the veteran's contention that he 
served in Vietnam along the Cambodian border, where he 
assisted in loading bombers.  He reported being aware that 
his support role led to the death of enemy soldiers and 
innocent women and children.
 
The veteran was afforded a VA examination in April 1994, at 
which time he reported that he served in Southeast Asia 
starting in June 1972 in a support role for a bomber group, 
and that his duties included parachute packing and repair; he 
denied any combat experience.  The veteran stated that his 
support role in service continued to bother him, but after 
evaluation and psychological testing of the veteran the 
examiner concluded that the veteran did not have PTSD.  
However, the veteran was thereafter evaluated by Mable R. 
Lineberger, Ph.D., a licensed psychologist, who, in a January 
1995 report, diagnosed the veteran with PTSD based on his 
"Vietnam War experience" and his "significant war 
experiences."  Dr. Lineberger notably did not describe the 
experiences which she felt supported a PTSD diagnosis.

The Board notes that, according to his DD 214, the veteran 
served during his first period of service as a parachute 
rigger with overseas service in England and France.  His DD 
214 also indicates that he continued to serve as a parachute 
rigger during his second period of service, and that he 
served in this capacity overseas in Indochina for less than 
seven months; the DD 214 indicates, however, that the veteran 
did not serve in Vietnam, and contemporary service medical 
records suggest that he in fact was stationed in Thailand.  
The veteran did not serve overseas during his final period of 
service.

Pursuant to the Board's January 1997 remand, the veteran was 
afforded a VA examination in February 1998.  At that time he 
reported serving in Thailand where his duties included 
repairing parachutes for a combat support group.  While he 
denied experiencing combat, he contended that he was 
responsible for maintaining the essential equipment for 
bombers and fighters to complete their missions.  He also 
reported several other stressors.  The examiner diagnosed the 
veteran with PTSD, explaining that the claimed stress from 
participating actively in bombing missions could be 
considered adequate for Criteria A of the fourth edition of 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) criteria pertaining to PTSD.  She noted that the 
veteran's subjective symptoms also supported that diagnosis.

The veteran's representative, in argument before the Board in 
September 1999, requested that the veteran be afforded 
another psychiatric examination.  Under the circumstances, in 
light of the conflicting medical evidence concerning the 
presence of PTSD, and as much of the evidence indicating that 
the veteran has PTSD does not identify specific stressors 
supporting the diagnosis, the Board agrees that another VA 
examination of the veteran is warranted. 

The Board lastly notes that the veteran, at his February 1998 
VA examination, reported that he is in receipt of disability 
benefits from the Social Security Administration (SSA).  The 
Board is of the opinion that the decision to award the 
veteran such benefits, as well as the records upon which that 
determination was based, are potentially relevant to the 
instant claim and should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  The RO should attempt to obtain 
additional information from the 
veteran concerning the specific 
circumstances of his alleged service 
stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and 
units of assignment.  The RO should 
contact the U. S. Air Force Office 
of History, AF/CHO at Bolling Air 
Force Base, Washington, D.C., to 
provide quarterly history reports 
for the veteran's unit(s) for those 
time periods in which a stressor is 
alleged to have occurred.  In 
addition, the RO should review the 
file and prepare a summary of the 
veteran's alleged service stressors.  
This summary must be prepared 
whether or not the veteran provides 
an additional statement, as 
requested above.  This summary and a 
copy of the veteran's DD 214, other 
service personnel records and any 
unit quarterly reports received 
pursuant to the above development 
should be sent to the United States 
Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia  
22150.  The USASCRUR should be 
provided with a copy of any 
information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors. 

3.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
the veteran disability benefits, as 
well as copies of the record upon 
which the veteran's award of SSA 
disability benefits was based, and 
copies of records associated with 
any subsequent disability 
determinations by the SSA.

4.  After completing the above 
actions, the veteran should be 
afforded a VA examination by a board 
of two psychiatrists to determine 
the nature and extent of any 
psychiatric disorders present.  All 
indicated studies, tests and 
evaluations deemed necessary should 
be performed.  The RO must provide 
the examiners with the summary of 
any stressors described above.  A 
diagnosis of PTSD under DSM IV 
criteria should then be made or 
ruled out.  If PTSD is diagnosed, 
the examiners should identify the 
specific stressor(s) supporting the 
diagnosis, and the examiners should 
state whether stress associated with 
his duties as a parachute rigger in 
support of a bomber and fighter 
aircraft group is sufficient by 
itself to have caused the veteran's 
claimed post-traumatic stress 
disorder.  If PTSD is not diagnosed, 
the examiners should explain why the 
diagnosis was not made.  The claims 
folder must be made available to the 
examiners for proper review of the 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.  
The report must be typed.  

5.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue on appeal. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


